Exhibit 10.1 AGREEMENT AND PLAN OF MERGER among AEGION CORPORATION and PUAC, INC. and UNDERGROUND SOLUTIONS, INC. and UGSI SOLUTIONS, INC. and FORTIS ADVISORS LLC dated as of January 4, 2016 TABLE OF CONTENTS Article I Definitions 2 ARTICLE II THE MERGER 14 Section 2.01 The Merger. 14 Section 2.02 Closing. 14 Section 2.03 Closing Deliverables. 15 Section 2.04 Effective Time 17 Section 2.05 Effects of the Merger. 18 Section 2.06 Certificate of Incorporation; By-laws. 18 Section 2.07 Directors and Officers. 18 Section 2.08 Effect of the Merger on Stock of Parent, Merger Sub and the Company. 18 Section 2.09 Treatment of In-Money Options; Warrant; Corporate Actions. 19 Section 2.10 Dissenting Shares. 19 Section 2.11 Surrender and Payment. 19 Section 2.12 Escrow Funds 21 Section 2.13 No Further Ownership Rights in Company Common Stock, Company Preferred Stock And Options. 22 Section 2.14 Adjustments. 22 Section 2.15 Withholding Rights. 22 Section 2.16 Lost Certificates. 22 Section 2.17 Working Capital and Net Operating Loss Limitation Adjustment. 22 Section 2.18 Consideration Spreadsheet. 26 Article III Representations and warranties of the Company 27 Section 3.01 Organization and Qualification of the Company Entities. 27 Section 3.02 Authority; Board Approval. 27 Section 3.03 No Conflicts; Consents. 28 Section 3.04 Capitalization. 29 Section 3.05 Subsidiaries. 30 Section 3.06 Financial Statements. 31 Section 3.07 Undisclosed Liabilities. 31 Section 3.08 Absence of Certain Changes, Events and Conditions. 31 Section 3.09 Material Contracts. 33 Section 3.10 Title to Assets; Real Property. 34 Section 3.11 Condition and Sufficiency of Assets. 35 Section 3.12 Intellectual Property. 35 Section 3.13 Inventory. 37 Section 3.14 Accounts Receivable. 37 Section 3.15 Customers and Suppliers. 37 Section 3.16 Insurance. 38 Section 3.17 Legal Proceedings; Governmental Orders. 38 Section 3.18 Compliance With Laws; Permits. 38 Section 3.19 Environmental Matters. 38 Section 3.20 Employee Benefit Matters. 40 Section 3.21 Employment Matters. 42 Section 3.22 Taxes. 43 Section 3.23 Books and Records; Bank Accounts. 46 Section 3.24 Related Party Transactions. 47 Section 3.25 Brokers. 47 Section 3.26 Warranties. 47 Section 3.27 Foreign Corrupt Practices Act. 47 Section 3.28 Disclaimer. 47 i Article IV Representations and warranties of parent and merger sub 48 Section 4.01 Organization and Authority of Parent and Merger Sub. 48 Section 4.02 No Conflicts; Consents. 48 Section 4.03 No Prior Merger Sub Operations. 48 Section 4.04 Brokers. 48 Section 4.05 Sufficiency of Funds. 49 Section 4.06 Legal Proceedings. 49 Article V Covenants 49 Section 5.01 Conduct of Business Prior to the Closing. 49 Section 5.02 Access to Information. 50 Section 5.03 No Solicitation of Other Bids. 50 Section 5.04 Stockholders Consent. 52 Section 5.05 Notice of Certain Events. 53 Section 5.06 Resignations. 53 Section 5.07 Governmental Approvals and Consents 54 Section 5.08 Directors’ and Officers’ Indemnification and Insurance. 55 Section 5.09 Closing Conditions and Pre-Closing Actions 56 Section 5.10 Public Announcements. 56 Section 5.11 Further Assurances; Cooperation. 56 Section 5.12 Taxable Distribution Transaction. 57 Section 5.13 Transfer and Withdrawal From Benefit Plans. 57 Section 5.14 Collection of Accounts Receivable. 58 Article VI Tax matters 58 Section 6.01 Tax Covenants. 58 Section 6.02 Termination of Existing Tax Sharing Agreements. 58 Section 6.03 Tax Indemnification; Refunds. 59 Section 6.04 Tax Returns 59 Section 6.05 Apportionment of Taxes. 60 Section 6.06 Tax Attributes. 60 Section 6.07 Contests. 60 Section 6.08 Cooperation and Exchange of Information. 61 Section 6.09 Net Operating Loss Limitation Indemnity. 61 Section 6.10 Tax Treatment of Indemnification Payments. 62 Section 6.11 Payments to Parent 62 Section 6.12 FIRPTA Statement. 62 Section 6.13 Survival. 62 Section 6.14 Overlap; Limitations. 62 Article VII Conditions to closing 63 Section 7.01 Conditions to Obligations of All Parties. 63 Section 7.02 Conditions to Obligations of Parent and Merger Sub. 63 Section 7.03 Conditions to Obligations of the Company. 64 ii Article VIII Indemnification 65 Section 8.01 Survival. 65 Section 8.02 Indemnification By Stockholders and In-Money Optionholders. 65 Section 8.03 Indemnification By Parent. 66 Section 8.04 Certain Limitations. 67 Section 8.05 Indemnification Procedures. 68 Section 8.06 Payments; Indemnification Escrow Fund. 70 Section 8.07 Tax Treatment of Indemnification Payments. 70 Section 8.08 Effect of Investigation. 70 Section 8.09 Exclusive Remedies. 71 Article IX Termination 71 Section 9.01 Termination. 71 Section 9.02 Effect of Termination. 72 Article X Miscellaneous 73 Section 10.01 Stockholder Representative 73 Section 10.02 Expenses. 75 Section 10.03 Notices. 76 Section 10.04 Interpretation. 77 Section 10.05 Headings. 77 Section 10.06 Severability. 77 Section 10.07 Entire Agreement. 77 Section 10.08 Successors and Assigns. 77 Section 10.09 No Third-party Beneficiaries. 77 Section 10.10 Amendment and Modification; Waiver. 78 Section 10.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 78 Section 10.12 Specific Performance. 78 Section 10.13 Privilege Items. 79 Section 10.14 Counterparts. 79 iii AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this “
